Case 19-40124-JMM        Doc 19     Filed 04/12/19 Entered 04/12/19 12:53:42             Desc Main
                                    Document     Page 1 of 2

R. Sam Hopkins, Chapter 7 Trustee
Correspondence email: samhopkins@cableone.net
P.O. Box 3014
Pocatello, ID 83206-3014
Telephone: (208) 478-7978
FAX: (208) 478-7976

                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO

In re:

Steven Wallwork                                    Case No.: 19-40124-JMM

                                                   Chapter 7

                            DEBTORS (S)

  TRUSTEE’S OBJECTION TO CLAIM OF EXEMPTION AND OPPORTUNITY TO
                    OBJECT AND FOR A HEARING

                     Notice of Trustee’s Objection to Claim of Exemption
                        and Opportunity to Object and for a Hearing

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within thirty (30) days of the date of service of this
notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further notice
or hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of
the objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
schedule a hearing on the objection and file a separate notice of hearing.

TO THE ABOVE NAMED COURT, THE DEBTOR, AND DEBTOR’S ATTORNEY:

                                             NOTICE

      You are hereby notified that the trustee of the above estate objects to the following
exemption(s) claimed by the debtor(s) in this proceeding:

Description                                           Law                           Value

132 W 14th St, Idaho Falls, ID                IC 55-1003, IC 55-1113                 $100,000
Case 19-40124-JMM        Doc 19    Filed 04/12/19 Entered 04/12/19 12:53:42             Desc Main
                                   Document     Page 2 of 2



                                          OBJECTION

Objection(s) is made on the following grounds:

1) Exemption should be disallowed pursuant to 11 USC §522 (o), as Debtor is claiming an
exemption to retain funds that would otherwise be un-exempt


Dated: April 12, 2019
                                                          /S/ R. Sam Hopkins
                                                         R. SAM HOPKINS, TRUSTEE


                                CERTIFICATE OF MAILING

   I hereby certify that on April 12, 2019, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system, which sent a Notice of Electronic Filing to the individuals
with the term "ECF" noted next to their name. I further certify that, on the same date, I have
mailed by United States Postal Service the foregoing document to the following non-EM/ECF
Registered Participant(s) listed below.



                                                     ___/s/ Amber Williams__________
                                                     Amber Williams, Case Administrator



U.S. TRUSTEE, ECF
Steven Wallwork, 132 W 14th St, Idaho Falls, ID 83402
Aaron J. Tolson, ECF
Thomas D. Smith, ECF
